UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNDON FACISCO MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:13-cr-00342-MJG-1)


Submitted:   February 29, 2016            Decided:   March 10, 2016


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Columbia,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney,   Christopher  J.   Romano,  Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A jury convicted Lyndon Facisco Miller of (1) conspiracy to

distribute and possess with intent to distribute 1 kilogram or

more of heroin, 500 grams or more of cocaine, and 28 grams or

more of cocaine base, in violation of 21 U.S.C. § 846 (2012);

(2) possession with intent to distribute 100 grams or more of

heroin, 500 grams or more of cocaine, and 28 grams or more of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2012), 18

U.S.C. § 2 (2012); (3) two counts of distribution of a substance

containing a detectable amount of heroin, in violation of 21

U.S.C. § 841(a)(1), 18 U.S.C. § 2; (4) distribution of 100 grams

or more of heroin, in violation of 21 U.S.C. § 841(a)(1), 18

U.S.C.   § 2;   and   (5)   felon   in   possession   of   a    firearm,    in

violation of 18 U.S.C. § 922(g)(1) (2012).            On appeal, Miller

challenges the district court’s denial of three of his motions

to suppress evidence under the Fourth Amendment and the court’s

determination that he knowingly, voluntarily, and intelligently

asserted his right to represent himself at trial. 1            We affirm.



     1 Miller has filed three motions to file pro se supplemental
briefs and motions to amend supplemental briefs. Because Miller
is represented by counsel who filed a merits brief, we deny his
motions.   See United States v. Penniegraft, 641 F.3d 566, 569
n.1 (4th Cir. 2011) (denying motion to file pro se supplemental
brief because appellant was represented by counsel and appeal
was not submitted pursuant to Anders v. California, 386 U.S. 738
(1967)).



                                     2
                                            I

      When considering the denial of a suppression motion, we

review de novo the district court’s legal conclusions and review

its factual findings for clear error.                  United States v. Guijon-

Ortiz,    660 F.3d 757,       762    (4th    Cir.   2011).         Because   the

Government prevailed on the suppression issue below, we construe

the   evidence    in    the   light       most    favorable   to   the    Government.

United States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

      First, Miller challenges the district court’s denial of his

motion to suppress telephonic and electronic evidence recovered

from the wiretapping of several phone lines he allegedly used.

In denying Miller’s motion, the district court determined that

the warrant application was supported by probable cause, that

the level of particularization in the warrant was reasonable

given one of the issuing judge’s weekly supervision over the

investigation, and that officers acted in good-faith reliance on

the warrant.        On appeal, Miller does not present an argument

regarding the district court’s conclusion that officers relied

in good faith on the state judge’s issuance of the warrant.

Accordingly, Miller has waived appellate review of the district

court’s    denial       of    his    motion       to   suppress    telephonic      and

electronic evidence pursuant to wiretap warrants.                         See United

States v. Bartko, 728 F.3d 327, 335 (4th Cir. 2013) (holding

appellant’s failure to include “‘contentions and the reasons for

                                            3
them, with citations to the authorities . . . on which the

appellant relies’” in opening brief results in waiver of issue

(quoting Fed. R. App. P. 28(a)(8)); see also United States v.

Bynum,   293 F.3d 192,    194        (4th   Cir.      2002)       (where       defendant

challenges probable cause supporting warrant and officer’s good-

faith reliance on warrant, court may skip directly to good-faith

analysis    as     finding       of    good     faith      is    sufficient        to     reject

exclusion of evidence).

      Second, Miller challenges the district court’s denial of

his   motion      to   suppress       tracking       evidence        recovered         from    the

attachment of Global Positioning Systems (GPS) devices to rental

vehicles operated by Miller.                  The district court denied Miller’s

motion, concluding that a reasonable construction of the warrant

permitted      attachment        of    GPS     devices      to      all    rental       vehicles

Miller     used     and   that        the     motion       appeared       moot     where       the

Government        represented         that    it     did      not    intend       to    present

tracking     evidence      from       any     GPS     devices       attached       to     rental

vehicles used by Miller.                On appeal, Miller does not challenge

the   district      court’s      holding       that     the     motion     was     moot       as    a

result of the Government’s representation.                           Accordingly, Miller

has   waived      appellate      review       of    the    denial     of    his     motion         to




                                               4
suppress tracking evidence recovered from the GPS searches. 2                                 See

Bartko, 728 F.3d at 335.

      Third,       relying    on    Riley        v.   California,        134    S.    Ct.   2473

(2014), Miller challenges the district court’s denial of his

motion    to    suppress      evidence       recovered            from   six    cell     phones

recovered      and    activated      contemporaneously              with    his      arrest    in

2013.        The   district        court    denied          the   motion       because      then-

existent law permitted the search.

      The      exclusionary         rule     prohibits            introducing        “evidence

obtained in violation of a defendant’s Fourth Amendment rights,

but the sole purpose of the rule is to deter future Fourth

Amendment      violations,         and     its       application     properly        has    been

restricted to those situations in which its remedial purpose is

effectively advanced.”             United States v. Stephens, 764 F.3d 327,

335   (4th     Cir.   2014)    (citations             and    internal      quotation        marks



      2Even if the issue was not waived, we would conclude that a
reasonable construction of the warrant application and order
permitted officers to attach GPS devices to future cars Miller
rented and not just to the specific rental vehicles identified
in the warrant application as vehicles Miller rented in the
past. See United States v. Ventresca, 380 U.S. 102, 108 (1965)
(“[A]ffidavits for search warrants . . . must be tested and
interpreted by magistrates and courts in a commonsense and
realistic fashion.”).    Any alternative interpretation of the
warrant would have defeated issuance of the warrant because
neither the attesting officers nor the issuing judge possessed
any ability to anticipate what specific rental car the rental
car companies Miller frequented might assign Miller in the
future.



                                                 5
omitted),    cert.    denied,    136   S.     Ct.       43    (2015).       “[W]hen    the

police act with an objectively reasonable good-faith belief that

their conduct is lawful, . . . the deterrence rationale loses

much of its force, and exclusion cannot pay its way.”                            Davis v.

United States, 564 U.S. 229,                       , 131 S. Ct. 2419, 2427-28

(2011) (citations and internal quotation marks omitted).                              As a

result,     the    exclusionary    rule       does       not    apply       to   searches

conducted in accordance with then-binding appellate precedent,

even if that precedent is later overruled.                     Id. at 2423-24.

     Here, Riley was decided over a year after the search Miller

challenges.        At the time of the search, both the law of this

Circuit and Maryland law permitted a warrantless search of a

cell phone in the course of an inventory search incident to

arrest.     See United States v. Murphy, 552 F.3d 405, 411-12 (4th

Cir. 2009) (“The need for the preservation of evidence justifies

the retrieval of call records and text messages from a cell

phone or pager without a warrant during a search incident to

arrest.”);    Sinclair     v.    State,       76 A.3d 442,    454    (Md.   2013)

(positively citing Murphy and holding “limited and immediate”

warrantless search of cell phone is “valid search incident to

arrest”).         Accordingly,   pursuant          to   the    rule     established     in

Davis, the district court properly denied Miller’s motion to

suppress evidence collected as a result of the activation of his

cell phones.

                                          6
                                              II

       The     Sixth      Amendment      guarantees           criminal      defendants        the

right    to    counsel,        and,    if    indigent,         the   right        to    appointed

counsel.        Gideon v. Wainwright, 372 U.S. 335, 344–45 (1963).

The    Sixth    Amendment’s        guarantee           of    counsel     also     “necessarily

implies       the      right      of    self-representation.”                      Faretta      v.

California,         422 U.S. 806,      832       (1975).        The    right       to   self-

representation “must be preserved even if the court believes

that the defendant will benefit from the advice of counsel.”

United States v. Singleton, 107 F.3d 1091, 1095–96 (4th Cir.

1997).        We review de novo the determination that Miller waived

his right to counsel.             Id. at 1097 n.3.

       A defendant who asserts the right of self-representation

must     do    so    (1)    clearly         and       unequivocally;        (2)        knowingly,

intelligently, and voluntarily; and (3) in a timely fashion.

United States v. Frazier–El, 204 F.3d 553, 558 (4th Cir. 2000).

“The requirement that the assertion be clear and unequivocal is

necessary to protect against an inadvertent waiver of the right

to counsel by a defendant’s occasional musings” and “prevents a

defendant from taking advantage of and manipulating the mutual

exclusivity of the rights to counsel and self-representation.”

United    States       v.    Bush,     404 F.3d 263,   271     (4th    Cir.      2005)

(internal quotation marks omitted).                         A defendant “should be made

aware of the dangers and disadvantages of self-representation,

                                                  7
so that the record will establish that he knows what he is doing

and his choice is made with eyes open.”                        Faretta, 422 U.S. at

835 (internal quotation marks omitted).

       In granting the motion, the district court (1) assured that

Miller      was       mentally       competent        to        represent        himself;

(2) questioned        existing   counsel         regarding      Miller’s      ability   to

comprehend and speak English; (3) advised Miller several times

regarding       the      advantages         of     proceeding          with      counsel;

(4) discussed with Miller the option of having stand-by counsel

and how stand-by counsel could assist him; and (5) confirmed

that   Miller      understood       the    charges       he    was    facing.        Miller

repeatedly expressed a desire to represent himself with stand-by

counsel to assist him with the procedural aspects of a trial,

and the district court appointed the stand-by counsel Miller

requested.        Accordingly, we conclude that the district court

engaged    in     the    required     inquiry      and    that       Miller   knowingly,

voluntarily,       and    intelligently          asserted      his    right     to   self-

representation.

       Therefore, we affirm the district court’s judgment.                              We

dispense     with       oral   argument      because          the    facts    and    legal

contentions       are    adequately       presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED

                                            8